internal_revenue_service department ots treasury sin lou oc hq to 0o- washington dc chws ifu9 b xxkxx xxxxx xxxxx contact person xxxxx telephone number xxxxx in reference to attn xxxxx op e ep t date wov legend employer m xxxxx state b xxxxxx plan x xxxxx - date xxxxx date xxxxx sum xxxxx sum xxxxx dear xxxxx this is in response to a letter dated xxxxx as supplemented by letters dated xxxxx and xxxxx in which your authorized representative requested private letter rulings on your behalf relating to the federal_income_tax consequences of a qualified_plan a legal settlement fund being paid into is plan employer m is the sponsor and trustee of plan x an employee_stock_ownership_plan as defined in section x e of the internal_revenue_code esop to which a cash_or_deferred_arrangement as described in sec_401 of the code was added pursuant to an amendment and restatement of plan x effective date the successor to two merged esops which were adopted by employer m effective june authorized representative asserts that plan x within the meaning of sec_401 a_trust is exempt from tax under sec_501 of the code plan x‘s most recent favorable determination_letter is dated date of the code and its former esop is qualified_plan x your is xxxxx on date a group of current and former participants and beneficiaries in plan x referred to hereinafter as the class filed a class action suit against employer m and other defendants on account of certain plan issues that began when the former esop was in effect in the united_states district_court in state b the location of employer m’s principal office alleged violations under the employee_retirement_income_security_act_of_1974 erisa under the racketeer influenced and corrupt practices act rico under federal and state securities laws and under various other statutes and common_law that various acts or omissions relating to alleged breaches of fiduciary duty and other violations of applicable laws caused among other things incorrect valuations of stock purchased and sold in the former esop which in turn resulted in loss of principal the class claimed the suit filed in order to resolve actual and potential claims by class members employer m and the other defendants pursuant to signed settlement agreements approved by the court agreed to restore the losses to plan x by making a collective payment of sum settlement fund settlement fund under sec_1_468b-1 of the income_tax regulations in cash into a qualified in the final order and judgment entered on date the court appointed a third party administrator of the settlement fund settlement administrator then made to the settlement fund administrator intends to deposit the settlement fund in its entirety less administrative costs and costs of mailing notice to the class into plan x settlement fund less costs is the restoration payment that will be made to eligible class members in settlement of the legal action and potential legal actions ment administrator intends to make two allocations of the restoration payment to class members this net payment of the the settlement payments were the settle- one allocation is based on the determination that because all participants in plan x suffered from alleged non-pecuniary wrongdoing by employer m and the other defendants all class members not excluded by the court will receive a minimum allocation of sum the court determined that all plan x participants who sold shares of stock through plan x at or above a certain price per share were deemed to be undamaged class who did not sell any shares of stock for less than the price determined by the court will not receive the sum allocation consequently any member of the xxxxx the other allocation to class members will be made from the settlement fund in an amount equal to what would have been his or her proportional share of the stock held in plan x had plan x purchased and sold shares at the more appropriate historical stock prices determined by calculating the number of shares that would have been purchased and sold at appropriate historical stock prices and using the actual dollar amounts used to purchase shares and the actual dollar amounts received from the sale of shares in plan x allocation greater than his or her actual losses as the total amount available from the settlement fund is less than the actual amount of loss suffered by the class members as a result of the erroneous valuations of the stock no member of the class will receive an since plan x participants were permitted to purchase this is accomplished by identifying those class stock with rollover_contributions to plan xx the allocation method assures that no one person is overly enriched or harmed in the allocation process as a result of having rolled over substantial sums of money into plan x year members who made a net purchase of plan x shares in any one year and limiting those person to no more than a dollar_figure purchase for that year the dollar_figure amount is the applicable annual contributions limitation imposed to sec_415 of the code carried forward to subsequent years when the class member did not exceed the dollar_figure limit any additional_amounts were in any one pursuant based on the above facts and representations the following rulings have been requested the restoration payment will not be considered a contribution or other payment subject_to the provisions of either sec_404 or sec_4972 of the code the restoration payment will not affect the - qualified status of the plan under sec_401 of the code the restoration payment will not affect the qualified status of the plan under sec_415 of the code the restoration payment will not constitute taxable_income to plan participants or their beneficiaries sec_401 of the code provides that the contributions or benefits provided qualified under sec_401 of the code may not discriminate in favor of highly compensated employees as defined in sec_414 of the code under a retirement_plan xxxxx sec_415 of the code provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 if-- a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitation of subsection b or b in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c sec_415 of the code provides limitations on employer contributions and benefits in the case where an individual is defined_contribution_plan maintained by the same employer a participant in both a defined benefit and a sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions sec_1 sec_4972 of the code imposes on an employer an to a qualified sec_4972 defines nondeductible_contributions excise_tax on nondeductible_contributions plan as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 of the code for such contributions determined without regard o subsection e thereof and the amount determined under subsection c the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof for the preceding year reduced by the sum of sec_402 of the code generally provides that amounts held in a_trust that is exempt from tax under sec_501 of the code and that is part of plan that meets the qualification requirements of code sec_401 will not be taxable to participants until such time as such xxxxx e amounts are actually distributed to distributees under such plan neither the code nor the income_tax regulations promulgated thereunder provide guidance as to whether employer m’s proposed restorative payment should constitute contributions for purposes of the above-referenced sections of the code in this case the payment which employer m intends to make to plan x which payment is referred to above will ensure that the affected participants in plan x recover a portion of their account balances and place them in a position similar to that in which they would have been in the absence of the alleged activity by employer m referenced above pursuant to which plan x stock was valued incorrectly causing a loss to participants characterize this payment as a replacement payment is reasonable to thus it as indicated by the facts of this case the replacement payment will be made by employer m in response to potential claims against employer m the replacement payment will be allocated to the accounts of participants and beneficiaries under plan x which incurred a loss as employer m action which resulted in incorrect valuation of plan x stock a result of alleged thus based on the above we conclude as follows with respect to your ruling requests the restoration payment will not be considered a contribution or other payment subject_to the provisions of either sec_404 or sec_4972 of the code the restoration payment will not affect the qualified status of the plan under sec_401 of the code - the restoration payment will not affect the qualified status of the plan under sec_415 of the code the restoration payment will not constitute taxable_income to plan participants or their beneficiaries this ruling assumes that plan x will meet the qualification requirements of sec_401 of the code and that its related trust is tax-exempt within the meaning of sec_501 of the code at the time that the transaction as described herein occurs the federal tax consequences of the transaction described above under any other provision of the code no opinion is expressed as to fp xxxxx this ruling is directed only to the taxpayer who requested it it may not be cited or used by others as precedent sec_6110 of the code provides that a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyor br slowd joyce e floyd chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose cc director xxxxx key district attn chief ep eo f i
